DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP the camera does not receive images and rather sends signals/images to the display.  It appears that “camera” should be replaced with - - display - -.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein et al. (US 20080015618 A1) in view of Sonnenschein et al. (US 20110063428 A1) and further in view of Whitman (US 20100249499 A1)
Regarding claims 1-2, 5, and 7-8, Sonnenschein et al. discloses a port (10/12 and/or 40/62, figs. 1-2) for introducing one or more instruments into a patient's body [0072, 0079-0080, 0083, 0119], comprising: an elongate tubular member (24) comprising a proximal end (26), a distal end (30) sized for introduction into a patient's body, and a lumen (24/28 tube shown figs. 13-20) extending between the proximal and distal ends ([0070-0094], figs. 1 and 14), thereby defining a longitudinal axis there between (figs. 1-10); a display ([0064, 0079, 0086-0089]); and one or more deployment arms (82/84) on the tubular member adjacent the distal end carrying an a device (hook wire),  each deployment arm comprising a first end pivotably coupled to the tubular member and a second free end that is movable from a retracted position ([0090-0095, 0103], figs. 7-16) wherein the second end is aligned with a wall (86) of the tubular member and a 
Sonnenschein et al. does not explicitly disclose having a display wherein the display is mounted permanently on a proximal end of the tubular member wherein the display is removable from a hub on the proximal end of the tubular member and the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, the first arm carrying an illumination source on the second end thereof, and the second arm carrying an imaging element on the second end thereof–
Sonnenschein et al.’ 3428 teaches a medical device such as surgical scissors having a display (fig. 5, [0162]) and an end of deployment arms (41 [0159]) moves outwardly relative to the longitudinal axis for presenting images (via 43 and/or 342/343/350) on the display (abstract, [0006-0009, 0142-0162, 0213], claims 1, 34, and 44 figs. 3-28).
Whitman teaches an imaging device (100) having a display (205/150, figs. 1 and 10) wherein the display is mounted permanently on a proximal 
Given the suggestion and teachings of Sonnenschein et al. to have working channels or working tools, having a camera, illumination devices and other tools, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sonnenschein et al.’s device and port with having a display wherein the display is mounted permanently on a proximal end of the tubular member wherein the display is removable from a hub on the proximal end of the tubular member and the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second 
Regarding claims 12-13, Sonnenschein et al. discloses a port (10/12 and/or 40/62, figs. 1-2) for introducing one or more instruments into a patient's body [0072, 0079-0080, 0083, 0119], comprising: an elongate tubular member (24) comprising a proximal end (26), a distal end (30) sized for introduction into a patient's body, and a primary lumen (24/28 tube shown figs. 13-20) extending between the proximal and distal ends for receiving an instrument therethrough [0072, 0079-0080, 0083, 0119], and a plurality of secondary lumens (arms 82/84 and/or camera 62, illumination fibers 64, spray nozzle 66, and four working channels 40) positioned around the primary lumen and extending between the proximal and distal ends; and a video module  ([0064, 0079, 0086-0089]) and teaches having one or more deployment arms (82/84) on the tubular member adjacent the distal end carrying an imaging device (62 [0079-0083]), each deployment arm comprising a first end pivotably coupled to the tubular member and a second free end that is movable from a retracted position  a hub (10/12/40 or 30/36, figs. 1-2) with a plurality of elongate tool elements (arms 82/84 
Sonnenschein et al. fails to disclose having a hub; a display; and a plurality of elongate imaging elements mounted to the hub and sized for introduction simultaneously into respective secondary lumens of the tubular member such that distal tips of the imaging elements are positioned adjacent the distal end of the tubular member for acquiring images beyond the distal end and the display is mounted permanently on a proximal end of the tubular member wherein the display is removable from a hub on the proximal end of the tubular member and the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, the first arm carrying an illumination source on the second end thereof, and the second arm carrying an imaging element on the second end thereof-

Whitman teaches an imaging device (100) having a hub (104); a display (205/150, figs. 1 and 10); and a plurality of elongate imaging elements (cameras 114a to 114d) mounted to the hub and sized for introduction simultaneously into respective secondary lumens (107/111) of the tubular member such that distal tips of the imaging elements are positioned adjacent the distal end of the tubular member for acquiring images beyond the distal end ([0022-0039], figs. 1-12) and Whitman teaches the display is mounted permanently on a proximal end of the tubular member wherein the display is removable from the hub (104) on the proximal end of the tubular member (mounted via cables and is removable being wireless) and deployment arms (106/108) carrying an imaging device (cameras 114a to 114d) and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, the first arm carrying an 
Given the suggestion and teachings of Sonnenschein et al. to have working channels or working tools, having a camera, illumination devices and other tools, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sonnenschein et al.’s device and port with having a hub; a display; and a plurality of elongate imaging elements mounted to the hub and sized for introduction simultaneously into respective secondary lumens of the tubular member such that distal tips of the imaging elements are positioned adjacent the distal end of the tubular member for acquiring images beyond the distal end and the display is mounted permanently on a proximal end of the tubular member wherein the display is removable from a hub on the proximal end of the tubular member and the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, the first arm carrying an illumination source on the second end thereof, and the second arm carrying an imaging element on the second end thereof for quick feedback purposes, easier ergonomic 
Regarding claims 3 and 15-16, Sonnenschein et al. discloses at least one of the imaging elements (62) comprises a lens (camera lens [0079, 0086, 0089]) on its second end/distal tip for acquiring the images, wherein the lens is coupled to an optical conductor extending to the hub for transmitting the images to a camera in the hub (10/12/40 or 30/36, figs. 1-2) and wherein a fiber optic element (64) extends from the lens to a camera (62) located in the proximal end of the port for delivering images to the camera [0064, 0079-0091]. Whitman also teaches at least one of the imaging elements (114/314) comprises a lens (116) on its second end/distal tip for acquiring the images, wherein the lens is coupled to an optical conductor extending to the hub for transmitting the images to a camera in the hub (104) and wherein a fiber optic element ([0041], claims 49, 70, 89, 92, 111, 128, 134) extends from the lens to a camera (114) located in the proximal end of the port for delivering images to the camera ([0022-0039], figs. 1-12). Sonnenschein et al.’ 3428 teaches optics (82) and lens (20, [0189-0197])
Regarding claims 4 and 17, Sonnenschein et al. discloses the camera comprises a CCD or CMOS device for converting the images to 
Regarding claim 6, Whitman teaches the camera is coupled to a processor (video display processor/computer monitor 205) is located within a housing carrying the display, the processor configured to process the signals from the camera for presentation on the display [0025-0039]. Sonnenschein et al.’ 3428 teaches having a processor with camera [0135-0137, 0141-0149, 0162], claims 1, 3, and 13
Regarding claim 14, Sonnenschein et al. discloses at least one of the imaging elements comprises an illumination source on its distal tip for delivering light beyond the distal end of the tubular member [0064-0065, 0070, 0079-0083, 0089-0091].
Regarding claims 9 and 18-19, Whitman teaches the display is separate from the tubular member, the port further comprising a wireless communication interface carried by the tubular member for transmitting signals from the imaging device to the display wherein the display is separate from the hub and wherein the camera is coupled to a communication interface carried by the hub for wirelessly transmitting the signals from the camera to the display ([0038-0039], fig. 10) and/or the camera is coupled to the display by one or more wires (200, [0027, 0032, 0038-0040], fig. 1).
Regarding claims 11, Sonnenschein et al. discloses an actuator (12 – control switches and 40’ for working channel 40) on the proximal end of the tubular member for selectively directing the one or more deployment arms between the retracted and deployed positions [0070-0071, 0088-0095, 0103], figs. 7-16). Whitman teaches an actuator (102/112) on the proximal end of the tubular member for selectively directing the one or more deployment arms between the retracted and deployed positions ([0022-0039], figs. 1-12).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a port for introducing one or more instruments into a patient's body comprising all the structural and functional limitations and further comprising lumens for tools/arms, deployment arms with a imaging camera device at the distal ends, with first end of the one or more deployment arms including a ramped feature extending into lumen such that introduction of an instrument through the lumen causes the instrument to contact the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position. Having the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position when a tool/instrument is inserted into the lumen provides an effective automatic and secure deployment of the camera deployment arms at the surgical area.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731